DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 5-6, 8, 10-13, and 15-16 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Raptopoulos et al. (2017/0129603) in view of Hiisila et al. (US 2017/0371332), Sweeny et al. (US 2017/0106986), and Muranaka (US 2018/0141751).

Regarding claims 1, 3, and 6, Raptopoulos discloses a UAV emergency flight termination/ flight interruption system including a flight termination system for an unmanned aircraft system, the flight termination system comprises (¶249): 
a flight termination transmitter configured to remotely terminate the flight of an unmanned aircraft system, the flight termination transmitter comprises, an arming switch, a terminate switch, a radio module, and a system logic that is stored in a nonvolatile memory (¶123 and ¶254 – portable electronic device corresponding to the recited remote transmitter where radio communications corresponding to the recited radio module and Figs. 3O-3P discloses slide to interrupt corresponding to the recited arming switch and land now corresponding to the recited terminate switch); and 
a flight termination receiver that can be operationally connected to a flight controller of an unmanned aircraft system (¶123 – remote radio communication to the UAV inherently includes a receiver operationally connected to the controller and the UAV), 
the flight termination transmitter is configured to provide an output that can disable an operationally connected flight controller and thereby terminate the flight of an unmanned aircraft system (¶123 - the portable electronic device receives a user input to interrupt a flight corresponding to the recited output that can disable and terminate a flight of a UAV), 
the flight termination receiver comprises a radio module and a system logic that is stored in a nonvolatile memory (¶246, ¶252-252 and Fig. 9A – host processors include memory and logic as well as receiving signals where radio communications corresponding to the recited radio module); 
wherein the radio module of the flight termination transmitter and the radio module of the flight termination receiver are configured to establish a radio link, the radio link operationally connects the flight termination transmitter and the flight termination receiver (¶123 and ¶246 – direct radio communication corresponding to the recited radio link between transmitter and receiver); 
wherein the system logic of the flight termination transmitter is configured to (Fig. 9A – flight control system controller includes the system logic where ¶121-123 UAV can be controlled by portable device or flight control system therefore making logic from transmitter and receiver interchangeable): 
enter a STANDBY mode in response to the arming switch being actuated (¶123 and Figs. 3O-3P discloses slide to interrupt corresponding to the recited arming switch where once ; 
send a TERMINATE FLIGHT message to the flight termination receiver in response to the terminate switch being actuated (¶123 - UAV is interrupted it holds the current location until further instructions corresponding to the recited terminate message received); and 
wherein the system logic of the flight termination receiver is configured to (Fig. 9A –flight control system controller includes the system logic where ¶121-123 UAV can be controlled by portable device or flight control system therefore making logic from transmitter and receiver interchangeable): 
enter a SYSTEM GOOD mode in response to the arming switch of the flight termination transmitter being actuated (¶121-123 and Figs. 3O-3P – provided information associated with the UAV flight in response to a flight interruption switch corresponding to the recited system good mode, there is little reference to the SYSTEM GOOD mode within the specification and therefore it is being interpreted using BRI as a system information check mode); 
provide the output to an operationally connected flight controller that can disable it in response to receiving the TERMINATE FLIGHT message from the flight termination transmitter (¶121-123 and Figs. 3O-3P – land mode corresponding to the recited terminate flight).
Raptopoulos does not explicitly disclose the use of a confirmation message in response to a flight termination request, however Raptopoulos does disclose using confirmation messages for bother preflight plan as well as for user identification confirmation which could easily be applied to the flight termination system (¶109 and ¶149). 

Raptopoulos does not disclose the radio module of the flight termination transmitter and receiver being electrically independent of the radio link utilized to operate the UAV however Hiisila discloses a remote controlled flight controller safety system including the use of separate radios at different frequencies for controlling separate safety functions within the flight termination (¶32). 
The combination of the flight termination sequence and system of Raptopoulos with the application independent radio device controls of Hiisila fulfil all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the flight termination sequence and system of Raptopoulos with the application independent radio device controls of Hiisila in order to simplify the controls of flying devices in certain fault situations (Hiisila - ¶11-12).
While Raptopoulos does disclose weatherproof/waterproof sealed systems (¶185), and Hiisila does disclose separate control units (Fig. 2 and ¶20 - the control unit 9 for the parachute, which may be a separate unit), it does not disclose physically separate receiver modules.
However, Sweeny discloses an independent arming switch for enabling and disabling manual deployment of the parachute (¶61).  Sweeny even discloses the utilization of a guard for secondary precautions to prevent accidental termination (¶211) but Sweeny does not disclose the utilization of a physical turnkey as the arming switch.


Therefor claims 1, 3, and 6 are allowed. Dependent claims 5, 8, 10-13, and 15-16 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665